Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered February 6, 1985, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The sentencing court did not abuse its discretion in declining to adjudicate the defendant a youthful offender (see, CPL 720.10 [3]; People v Jordan, 115 AD2d 622; People v Williams, 78 AD2d 642). Inasmuch as the defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed, he has no basis to now complain that the sentence imposed was excessive (see, People v Robinson, 105 AD2d 762; People v Taper, 105 AD2d 813, 814; People v Kazepis, 101 AD2d 816, 817). Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.